 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ABC INDUSTRIAL LAUNDRY,                                      Case No.: 2:21-cv-01029-APG-VCF

 4           Plaintiff                                     Order Deeming Order to Show Cause
                                                                       Satisfied
 5 v.

 6 ALLIANZ GLOBAL CORPORATE &
   SPECIALTY, ALLIANZ GLOBAL RISKS
 7 US INSURANCE COMPANY, AND
   AMERICAN INSURANCE COMPANY
 8
         Defendants
 9

10         In light of defendants Allianz Global Risks US Insurance Company and The American

11 Insurance Company’s response to the order to show cause (ECF No. 11),

12         I ORDER that the order to show cause (ECF No. 6) is satisfied and I will not remand the

13 case for lack of subject matter jurisdiction at this time.

14         DATED this 24th day of June, 2021.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
